 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF ° . COURT CASE NUMBER
VINGENT EZEIRUAKU 20-CV-04004
DEFENDANT TYPE OF PROCESS
AMERICAN EXPRESS COMPANY WRIT OF EXECUTION

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J AMERICAN EXPRESS COMPANY a
AT.) ADDRESS (Street or RFD, Apartment No., City, State and ZIP Cade) “

200 VESEY STREET, NEW YORK, NEW YORK 10281

 

 

 

 

   

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be -
i served with this Form 285 4: *
VINCENT EZEIRUAKU

900 MONET COURT Number of parties (o be
WILLIAMSTOWN, NEW JERSEY 08094 served in this case
Check for service {. !
L_ . 1 on U.S.A. 6:4

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business qnd Alternate Addres
All Telephone Numbers, and Estimated Times Available for Service); :

 

 

 

 

 

 

 

a
Fold m 4 Ta
SERVE ON AMERICAN EXPRESS COMPANY AND REQUEST THE CHECK IMMEDIATELY. oa AG ory
3 ¢
E
Signature of Attorney other Originator requesting service on behalf of: {X] PLAINTIFF TELEPHONE NUMBER Dare om.
CO DEFENDANT —_| (215)868-0076 11/24?2020.
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY~ DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

 

 

 

 

 

 

number of process indicated. Origin Serve :
(Sign only for USM 285 if'more - CH { Kk vA hy J } 9
than one USM 285 is submitted) No- No. Z | J ZO

Thereby certify and return that I have personally served a have legal evidence of service, LI have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the indtvidual , company, corporation, etc, shown at the address inserted below.

 

(J Thereby certify and return that 1 am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) C1 Aperson of suitable age and discretion
o - + then residing in defendant's usual place
Ci now Morhinev. Me Senger cancer of abode
Address (complete only different than shown above) Date Time oO
a coal De am
3 Liban Oy 12/23 | 0 M2 From
New Yom, ¢ \ Si £U, hal gt Deputy
" ignature o. _ Mars. epu
hs Rec Security ak 200 Vevey Street Det RI V3S
‘a -
Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)

 

 

 

 

 

A650] 4 98 46438 # 0.00

Pprewesaniva,

 

| hereby certify & return that | have not received
any funds for case number 20-CV-4004

 

Judgment Unsatisfied Ralph Sozio “
New York, NY United States Marshal PRIOR EDITIONS MAY BE USED

Dated: February 16,2021 —_ By: Becky Bril!- Admin i O- Yoo —|

 

 

 
 

 

Case 1:20-cv-04004-LJL Document 24 Filed 02/17/21 Page 2 of 3

United States District Court
Southern District of New York

 

VINCENT ©. EZEIRUAKU,
PLAINTIFF

-against-

AMERICAN EXPRESS COMPANY,
DEFENDANT.

\- do -ev- 04004
EXECUTION AGAINST PROPERTY

Vincent Ezeiruaku, Pro Se

 

Borough of Manhattan

City of New York

 

Thirty-Six Thousand One Hundred and Seventy-Three Dollars and Zero Cents,

With interest from the 19" day of October, 2020, besides your fees, etc.

 

Vinge fyea b—
Plea -

 

 
 

Case 1:20-cv-04004-LJL Document 24 Filed 02/17/21 Page 3 of 3

United States District Court
SOUTHERN DISTRICT OF NEW YORK

JUDGMENT NO. DOCKET NO._1-20-cv-04004

THE PRESIDENT OF THE UNITED STATES OF AMERICA To the Marshal of the
Southern District of New York, GREETING: _
YOU ARE COMMANDED, that of the goods and chattels in the amount of Thirty

Six Thousand One hundred and Seventy Three Dollars, ($36,173.00) which is
lately in the United States District Court of the United States for the Souther®

OGL

re

District of New York, be recovered against the said American Express i. Me

bd

 

Company in an action between Vincent O. Ezeiruaku, PLAINTIFF and Americin

 

Express Company, DEFENDANT, in favor of said Plaintiff, as appears by the rétord -

filed in the Clerk's Office of said District Court on the 19" day of Octobey,in ee
2020 year of our Lord and if sufficient personal property of the said judgment
debtor cannot be found in your District, that then you cause the same to be made
out of the real property belonging to such judgment debtor on the above-
mentioned day, or at any time thereafter, in whose hands soever the same may
be, and return this execution within sixty days after its receipt by you, to the Clerk
of said District Court.

Witness, the Honorable Collen McMahon, Chief Judge of the United States
District Court, for the Southern District of New York, at the City of New York, on

the ao day of NWemper ___in the year of our
Lord AMO and of the Independence of the United States the two

hundred MAU OWN year.

 

 

 

 

 

 
